Citation Nr: 0003557	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of the 10 
percent currently assigned for service-connected residuals of 
a left knee injury with traumatic arthritis.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a fracture of the radial head 
of the right (minor) elbow, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran reportedly had active service from August 1978 to 
December 1990.  

The issue pertaining to the elbow arises from an original 
rating action of April 1996 which, in part, granted service 
connection for residuals of an injury to the right elbow and 
assigned a noncompensable rating.  The issue pertaining to 
the knee arises from a September 1997 rating action which 
denied the veteran's request for an increased rating in 
excess of 10 percent for service connected left knee 
disability.  In August 1998, a hearing was held at the RO 
before Iris S. Sherman, who is a member of the Board 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a) (Supp. 1999).  

In December 1998, the Board, in part, remanded the issues now 
on appeal to the RO for additional development.  By rating 
action in August 1999, the RO assigned a rating of 10 percent 
for the service-connected right elbow disability, effective 
from January 4, 1996, the date service connection was 
granted.  By this same rating action, an increased rating in 
excess of 10 percent was denied for service connected right 
knee disability.


REMAND

As noted above, the Board remanded the issues on appeal to 
the RO in December 1998, in part, for an examination to 
determine whether the veteran had any functional impairment 
in his left knee and right elbow due to pain under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and to consider the 
holding of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board specifically requested that the examiner 
express the degree of any functional impairment found in 
terms of the degree of additional range-of-motion loss or 
ankylosis due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  DeLuca.  

Although the veteran was examined by VA in July 1999, the 
examiner did not provide sufficiently detailed information to 
evaluate the degree of functional impairment due to the 
service-connected disabilities under DeLuca.  The Board 
specifically requested that the orthopedic examiner express 
the degree of functional impairment found in terms of the 
degree of additional range-of-motion loss or ankylosis due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca.  While the examiner indicated 
that fatigability and weakness could limit functional ability 
in the right elbow during flare-ups, he did not express the 
degree of functional impairment in terms of additional range 
of motion loss.  The examiner did not offer any opinion 
concerning the left knee.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  

As to the right elbow disability, the RO's attention is 
directed to the recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the United States Court of 
Veterans Appeals held that the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  


Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his 

claim, the duty to assist is not always a one-way street.  38 
U.S.C.A. § 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Federal regulations provide, in 
pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

Although further delay is regrettable, the veteran must be 
afforded another VA orthopedic examination which fully 
complies with the Board's instructions below.  To ensure that 
VA has met its duty to assist the claimant in developing the 
facts pertinent to his claim, the case is REMANDED to the RO 
for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected left knee and right 
elbow disabilities since July 1999.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, not already obtained, as well as 
any VA clinical records, and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected left knee and right 
elbow disabilities.  The provisions of 38 
C.F.R. § 3.655 should be adhered to if 
the veteran fails to report for the 
examinations without good cause.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review.  The veteran should be 
informed of the consequences of failure 
to appear for any examination.  All 
indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

	I.  The examiner should detail 
the degree of range of motion of the 
left knee and right elbow.  For VA 
purposes, normal flexion of the knee 
is to 140 degrees and normal 
extension is to 0 degrees; normal 
flexion of the elbow is to 145 
degrees and normal extension is to 0 
degrees.  Also, tests for stability 
of the knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.  

II.  The examiner should be 
asked to determine whether the left 
knee or right elbow exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If any determination cannot feasibly 
be made, it should be so indicated.  

	III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left knee or right elbow is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

Each question must be fully answered and 
explained.  The answers should be phrased 
using any standard of proof specified.  
If it is not feasible to answer any 
question posed, the reasons therefor 
should be indicated.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected left knee 
and right elbow disabilities have been 
provided by the examiner and whether the 
examiner has responded to all questions 
posed.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If 
instability in the left knee is 
identified, the RO should also consider 
the General Counsel Opinion in which it 
was determined that a claimant who has 
knee arthritis and instability may be 
rated separately under DC's 5003 and 
5257.  See VAOPGCPREC 23-97.  The RO 
should also consider the case of 
Fenderson v. West, 12 Vet. App. 119 
(1999) pertaining to staged ratings.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examinations should be 
included in the claims folder.  The 
Supplemental Statement of the Case should 
also include a citation to § 3.655.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

